Citation Nr: 1131602	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-18 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a right shoulder condition, to include as secondary to service-connected fracture of the lower left radius.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from January 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans (VA) Regional Office (RO) in Cheyenne, Wyoming.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a current right shoulder condition is proximately due to service-connected fracture of the lower left radius.   


CONCLUSION OF LAW

A right shoulder condition is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  When VA receives a complete or substantially complete application, it will notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  VA will inform the claimant which information and evidence, if any, the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010).

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).  The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

An October 2008 letter provided the Veteran with notice of the information and evidence required to substantiate his claim and advised him what evidence he should provide and what evidence VA would attempt to obtain on his behalf.  The letter also explained how disability ratings and effective dates are determined.  

In this case, VA provided the Veteran adequate notice and assistance with regard to his claim.  In any event, based on the completely favorable decision discussed below, the Board finds that any failure in VA's duty to notify and assist the Veteran regarding his claim is harmless.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§  1110, 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including  arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137(West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010). The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  In this case, the revised regulation is applicable, as the Veteran's claim was filed after the effective date of the revised regulation.

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran had active duty service from January 1954 to October 1957.  Service treatment records reflect that the Veteran was seen in sick call in July 1955 with a complaint of right shoulder pain.  Service treatment records do not show any other complaints or findings regarding the right shoulder.    

Service connection is currently in effect for fracture of the lower left radius.  The Veteran asserts that his service-connected le his current right shoulder disability, diagnosed as degenerative joint disease.  

At the Board hearing in June 2010, the Veteran testified that he worked as driver.  He stated that he was unable to use his left arm and compensated for his left arm disability by overusing the right arm.

The Veteran had a VA examination in October 2010.  The examiner noted that the claims file was reviewed.  The examiner noted that there was a brief comment of right shoulder pain in a July 1955 sick call note.  There was an April and May note in 1955 indicating fracture of the left radius.  The examiner noted that  there was no comment on either the re-enlistment or separation physical about any joint issues, specifically the right shoulder.

The Veteran denied a specific injury to the right shoulder and specifically gave a history of a boxing match onboard a ship where he broke his left arm.  The Veteran reported that, over the years, his various providers said that his shoulder was just worn out, probably due to strenuous activities.  It gave away in 2008 and sometime after that he had a right rotator cuff repair.  After the rotator cuff repair, the pain was somewhat improved and it was not quite as weak.  Otherwise there was no significant change.   The Veteran reported constant mild pain associated with weakness, stiffness, giving way, occasional swelling and occasional redness.  He denied deformity, locking, subluxation, dislocation, tenderness or drainage.  The Veteran reported that flare-ups occurred on a daily basis every morning and were described as severe pain lasting for several hours.  The Veteran reported that he would eventually reduce the pain just with movement and loosening of the shoulder.  The Veteran denied the use of assistive devices.  The Veteran indicated that he had not been hospitalized for his shoulder.  He denied inflammatory arthritis.  He stated that he was unable to do his usual occupation because he would normally use his right shoulder to drive either heavy equipment or trucks and is unable to do either because of his shoulder.  

The examiner diagnosed osteoarthritis of the right shoulder, not caused by or the result of right shoulder pain noted in service or to the service-connected left radial fracture and impingement of the right shoulder, not caused by or the result of the shoulder pain which occurred in service or the service connected left radial fracture.  

The examiner explained that the Veteran did not injure the right shoulder at the time he injured his left radius and there were no medical progress notes documenting right shoulder pain other than the one sick call note.  The examiner noted that on 
re-enlistment and separation there was no comments of right shoulder issues.  The examiner further noted that the Veteran gave a history of a strenuous job for 40 years with a gradually increasing disability to his right shoulder resulting in his symptoms which were not present during service or immediately after service.  

In April 2011, the Board remanded this matter to obtain an addendum opinion. In an April 2011 addendum opinion, the VA examiner noted that the Veteran had right shoulder pain over many years.  The examiner noted that the Veteran had a surgical repair of the rotator cuff, which improved his condition, but then his shoulder problem worsened.  It was noted that he now has limited and painful range of motion in the right shoulder due to arthritis changes.  The course since onset was progressively worse.  

The examiner noted that the Veteran contends that his right shoulder condition is due to his service-related left forearm injury.  The Veteran stated that he worked as a long haul truck driver for 30 years, and during that time, he primarily used his right upper extremity for steering and shifting.  It was noted that the Veteran believes that this use of his right arm has lead t conditions involving his right arm.

The examiner noted that the Veteran is right hand dominant and therefore is likely to use his right hand more than his left.  He worked for many years as a truck driver.  The process of shifting gears involves the use of his right arm due to the location of the shifter.

The examiner noted that the Veteran has developed degenerative arthritis involving the joints of the right shoulder.  A previous x-ray (May 2007) of both the right and left shoulders showed degenerative arthritis in both shoulders.  The degenerative changes were more advanced in the right shoulder than in the left shoulder.  This is likely due to the use (and overuse) of the right hand upper extremity because of his right hand dominance and the work that he chose to do.  The examiner noted that the degenerative changes in the left shoulder that were seen on the x-ray show that this joint was not fully spared.  It was noted that the Veteran had continued to use the left extremity and had not fully avoided using it and the shoulder joint had begun to wear out on that side as well.

The Veteran has testified that he used his right arm to compensate for his left arm disability.  The Veteran's testimony indicated that he frequently relied on his right hand to grip the steering wheel because he did not have feeling in his left arm.  The Veteran is competent to report that he had decreased feeling in his left arm and that he used his right arm more as a result.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (holding that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness).

The VA medical opinion established that the Veteran's right arm disability is caused by overuse of the arm.  While the VA physician opined that the overuse of the right arm was due to the Veteran's right hand dominance and the Veteran's use of the right arm for shifting, the Veteran's competent testimony establishes overuse for other tasks, specifically for steering a truck due to the lack of feeling in the left arm.  Therefore, in light of the medical opinion linking the current right shoulder disability to overuse and the competent lay evidence, the Board concludes that osteaoarthritis of the right shoulder was proximately caused by service-connected fracture of the lower left radius.  Accordingly, service connection for osteoarthritis of the right shoulder is warranted.  


ORDER

Service connection for a right shoulder condition is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


